Exhibit 10.3A

 

ePRESENCE, INC.

 

Executive Retention Agreement

 

This Executive Retention Agreement (this “Agreement”) between ePresence, Inc., a
Massachusetts corporation (the “Company”), and Scott G. Silk (the “Executive”)
is made as of May 8, 2003 (the “Effective Date”). The Company and the Executive
shall, at times, be referred to herein each as, a “Party,” and together as, the
“Parties.”

 

Preliminary Statement

 

A. The Executive presently serves in the employ of the Company as the Company’s
Senior Vice President and General Manager, Services.

 

B. The Executive and the Company have entered into that certain Letter of
Employment dated as of January 15, 1999, as amended as of July 26, 2001 (the
“Prior Agreement”).

 

C. The Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders.

 

D. The Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the mutual promises set forth in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive hereby further agree as
follows:

 

1. Key Definitions.

 

As used herein, the following terms shall have the following respective
meanings:

 

1.1. “Change in Control” means (except as provided in Section 3.3 below) an
event or occurrence set forth in any one or more of Section 1.1(a) through
1.1(d) below (including an event or occurrence that constitutes a Change in
Control under one of such Sections but is specifically exempted from another
such Section):

 

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Section 1.1(a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person



--------------------------------------------------------------------------------

exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iv) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i) and (ii) of Section 1.1(c)
hereof; or

 

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

 

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively; and (ii) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 50%
or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

 

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; provided, however, that solely for purposes of
Sections 4.1(a) and 4.1(b) below, this subsection (d) shall read as follows:
“the earlier of (i) the date of the first liquidating distribution made by the
Company to its stockholders or (ii) the dissolution of the Company.”

 

1.2. “Change in Control Date” means the first date during the Term (as defined
in Section 2 hereof) on which a Change in Control occurs. Anything in this
Agreement to the contrary notwithstanding, if (a) a Change in Control occurs,
(b) the Executive’s employment with the Company is terminated prior to the date
on which the Change in Control occurs, and (c) it is reasonably demonstrated by
the Executive that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or in anticipation of a
Change in Control, then for all purposes of this Agreement the “Change in
Control Date” shall mean the date immediately prior to the date of such
termination of employment.

 

1.3. “Cause” means:

 

(a) the Executive’s willful and continued failure to substantially perform his
reasonable assigned duties as an officer of the Company (other than any such
failure resulting from incapacity due to physical or mental illness or any
failure after the Executive gives notice of termination for Good Reason), which
failure is not cured within 30 days after a written demand for substantial
performance is received by the Executive

 

2



--------------------------------------------------------------------------------

from the Chief Executive Officer or the Board (or the Compensation Committee
thereof) which specifically identifies the manner in which the Chief Executive
Officer or the Board (or the Compensation Committee thereof), respectively,
believes the Executive has not substantially performed the Executive’s duties;
or

 

(b) the Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

 

For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.

 

1.4. “Good Reason” means the occurrence, without the Executive’s written
consent, of any of the events or circumstances set forth in clauses (a) through
(f) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, prior to the
Date of Termination specified in the Notice of Termination (each as defined in
Section 3.2(a) hereof) given by the Executive in respect thereof, such event or
circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive).

 

(a) the assignment to the Executive of duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority or responsibilities in effect immediately
prior to the earliest to occur of (i) the Change in Control Date, (ii) the date
of the execution by the Company of the initial written agreement or instrument
providing for the Change in Control or (iii) the date of the adoption by the
Board of a resolution providing for the Change in Control (with the earliest to
occur of such dates referred to herein as the “Measurement Date”; provided,
however, that any reference in this Agreement to “Measurement Date” in the
context of termination of employment during a Potential Change in Control Period
shall mean the commencement date of such Potential Change in Control Period), or
any other action or omission by the Company which results in a diminution in
such position, authority or responsibilities;

 

(b) a reduction in the aggregate of the Executive’s annual base salary and On
Target Earnings (as defined in the Company’s Executive Bonus Plan) as in effect
on the Measurement Date or as the same was or may be increased from time to
time;

 

(c) the failure by the Company to (i) continue in effect any material
compensation or benefit plan or program (including without limitation any life
insurance, medical, health and accident or disability plan) (a “Benefit Plan”)
in which the Executive participates or which is applicable to the Executive
immediately prior to the Measurement Date, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan or program, (ii) continue the Executive’s participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of the Executive’s participation relative to other participants, than the basis
existing immediately prior to the Measurement Date or (iii) award cash bonuses
to the Executive in amounts and in a manner substantially consistent with past
practice in light of the Company’s financial performance;

 

(d) a change by the Company in the location at which the Executive performs his
principal duties for the Company to a new location that is more than 35 miles
from the location at which the Executive performed his principal duties for the
Company immediately prior to the Measurement Date;

 

(e) the failure of the Company to obtain the agreement, in a form reasonably
satisfactory to the Executive, from any successor to the Company to assume and
agree to perform this Agreement, as required by Section 6.1 hereof; or

 

(f) any failure of the Company to pay or provide to the Executive any portion of
the Executive’s compensation or benefits due under any Benefit Plan within seven
days of the date such compensation or benefits are due, or any material breach
by the Company of any employment agreement with the Executive.

 

3



--------------------------------------------------------------------------------

The Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.

 

1.5. “Disability” means the Executive’s absence from the full-time performance
of the Executive’s duties with the Company for 180 consecutive calendar days as
a result of incapacity due to mental or physical illness which is determined to
be total and permanent by a physician selected by the Company or its insurers
and reasonably acceptable to the Executive or the Executive’s legal
representative.

 

1.6. “Potential Change in Control Period” means the time period beginning at
such time as the Board, in its sole discretion, adopts a resolution to the
effect that, for purposes of this Agreement, a Potential Change in Control
Period has commenced, and ending at the earlier of (a) such time as the Board,
in its sole discretion, adopts a resolution to the effect that, for purposes of
this Agreement, such Potential Change in Control Period has terminated or (b)
the Change in Control Date.

 

2. Term of Agreement. This Agreement, and all rights and obligations of the
Parties, shall take effect upon the Effective Date and shall expire upon the
first to occur of (a) the expiration of the Term (as defined below) if a Change
in Control has not occurred during the Term, (b) the date 12 months after the
Change in Control Date, if the Executive is still employed by the Company as of
such later date, or (c) the fulfillment by the Company of all of its obligations
under Sections 4 and 5.2 hereof if the Executive’s employment with the Company
terminates within 12 months following the Change in Control Date. “Term” shall
mean the period commencing as of the Effective Date and continuing in effect
through May 7, 2004; provided, however, that commencing on May 8, 2004 and each
May 8, thereafter, the Term shall be automatically extended for one additional
year unless, not later than 90 days prior to the scheduled expiration of the
Term (or any extension thereof), the Company shall have given the Executive
written notice that the Term will not be extended. Notwithstanding the
foregoing, the provisions of Section 3.1 hereof shall remain in full force and
effect for the duration of the Executive’s employment with the Company.

 

3. Employment Status; Termination.

 

3.1. Employment Status.

 

(a) Not an Employment Contract. The Executive acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Executive as an employee and that this Agreement does
not prevent the Executive from terminating employment at any time.
Notwithstanding the foregoing, the Executive may be entitled to certain benefits
under Sections 3.1(b) or 4 hereof, if the Executive’s employment with the
Company is terminated pursuant to the circumstances described therein. If the
Executive’s employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Executive shall not be
entitled to any benefits under Section 4 hereof, except as otherwise provided
pursuant to Section 1.2 hereof, in which event, any benefits provided pursuant
to Section 4 hereof shall be net of and not in addition to any benefits provided
pursuant to Section 3.1(b) hereof.

 

(b) Termination Benefits. Upon the termination of the Executive’s employment
with the Company for any reason other than (v) the Executive’s death, (w) the
Executive’s Disability, (x) termination for Cause, (y) voluntary termination at
the election of the Executive other than for Good Reason or (z) any termination
pursuant to which the Executive is entitled to benefits under Section 4.2
hereof, the Executive shall be entitled to the following benefits for the period
six months subsequent to the Date of Termination (as defined in Section 3.2
hereof):

 

(i) The Company will pay to the Executive each month a severance amount equal of
one-twelfth (1/12) of the sum of (A) the Executive’s annual base salary for the
calendar year in which the Date of Termination occurred and (B) the Executive’s
bonus under the Company’s Executive Bonus Plan for the calendar year in which
the Date of Termination occurred (assuming for this purpose that all targets
requisite to qualifying the Executive for 100% of On Target Earnings were met
and/or satisfied in full, whether or not such targets were actually met and/or
satisfied). The Company shall deduct from such payments any applicable
deductions for medical, dental, prescription and life insurance contributions
and/or withholdings for taxes or similar governmental payments or charges.

 

4



--------------------------------------------------------------------------------

(ii) The Company will provide continued medical, dental and life insurance
coverage to the Executive and the Executive’s family, on terms substantially as
in effect on the Date of Termination, subject to the payment by the Executive of
all applicable employee contributions.

 

(c) Patent and Confidentiality Agreement. The Executive hereby ratifies and
confirms in all respects his obligations and responsibilities pursuant to the
Employee Patent and Confidential Information Agreement between the Company and
the Executive. Without limiting the generality of the foregoing, the Executive
agrees that all documents, records, techniques, business secrets and other
information which have and will come into his possession from time to time
during his employment with the Company shall be deemed to be confidential and
proprietary to the Company. The Executive shall retain in his confidence any
confidential information known to him concerning the Company and its
subsidiaries and their respective businesses and such information shall not be
disclosed to any person or entity other than employees of the Company and its
subsidiaries who have a need to know such information, nor shall the Executive
use the same for any purpose (other than in the performance of his duties as an
employee of the Company) without written approval by another officer of the
Company, either during or after his employment with the Company, unless and
until such information has become public knowledge without fault by the
Executive.

 

(d) Services During Certain Events. (i) In the event that a third person begins
a tender or exchange offer with respect to the Outstanding Company Common Stock,
circulates a proxy to the Company’s stockholders, or takes other steps seeking
to effect a Change in Control, and until such third person has abandoned or
terminated such efforts to effect a Change in Control or until after such a
Change in Control has been effected, or (ii) during a Potential Change in
Control Period, the Executive agrees that he will not voluntarily leave the
employ of the Company and will continue to serve the Company in all capacities
in which he served the Company immediately prior to the date of the taking of
such steps to effect a Change in Control or immediately prior to the Potential
Change in Control Period, as applicable.

 

3.2. Notice of Termination of Employment.

 

(a) Any termination of the Executive’s employment by the Company or by the
Executive during the Term or, if the Change in Control Date occurs during the
Term, within 12 months following the Change in Control Date (other than due to
the death of the Executive) shall be communicated by a written notice to the
other Party (the “Notice of Termination”), given in accordance with Section 7
hereof. Any Notice of Termination shall: (i) indicate the specific termination
provision (if any) of this Agreement relied upon by the Party giving such
notice, (ii) to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the Date of
Termination (as defined below). The effective date of an employment termination
(the “Date of Termination”) shall be the close of business on the date specified
in the Notice of Termination (which date may not be less than 60 days or more
than 120 days after the date of delivery of such Notice of Termination), in the
case of a termination other than one due to the Executive’s death, or the date
of the Executive’s death, as the case may be.

 

(b) The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s right hereunder.

 

(c) Any Notice of Termination for Cause given by the Company must be given
within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause. Subsequent to such event(s) or circumstance(s) and prior to
any Notice of Termination for Cause being given (and prior to any termination
for Cause being effective), the Executive shall be entitled to a hearing before
the Board (or the Compensation Committee thereof) at which he may, at his
election, be represented by counsel and at which he shall have a reasonable
opportunity to be heard. Such hearing shall be held on not less than 15 days
prior written notice to the Executive stating the Board’s intention to terminate
the Executive for Cause and stating in detail the particular event(s) or
circumstance(s) which the Board believes constitutes Cause for termination.

 

5



--------------------------------------------------------------------------------

(d) Any Notice of Termination for Good Reason given by the Executive must be
given within 30 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Good Reason.

 

3.3. Loans. The following provisions, which were included in Amendment No. 1 to
the Prior Agreement, shall remain in effect, and solely for purposes of this
Section 3.3, the terms “Change in Control” and “Change in Control Date” shall
have the respective meanings ascribed to such terms in the Prior Agreement and
shall not be deemed to be modified or amended in any respect by the terms of
this Agreement:

 

(a) As of the date of Amendment No. 1 to the Prior Agreement, the principal
amounts of any outstanding loans to the Executive from the Company made for the
purpose of satisfying the Executive’s federal, state and local income tax
obligations with respect to the issuance or vesting of restricted shares plus
accrued interest, were consolidated into one loan (the “Consolidated Loan”). The
Consolidated Loan, and any future loans to the Executive by the Company for the
foregoing stated purpose (“Future Loan”), shall bear simple interest at the
applicable Federal rate and shall be due and payable 90 days after the
termination of the Executive’s employment with the Company subject to the
forgiveness and Change in Control provisions set forth below in subsections
3.3(b) and 3.3(c), respectively.

 

(b) Subject to the Executive being employed by the Company on an annual
applicable anniversary date, beginning (i) July 26, 2002 with respect to the
Consolidated Loan, and (ii) the date 12 months from the making of any Future
Loan, if any, 20% of the Consolidated Loan and 20% of any Future Loan, as the
case may be, plus accrued interest on each such loan as of such date shall be
forgiven.

 

(c) If the Change in Control Date occurs during the Term, the aggregate
outstanding principal amount of the Consolidated Loan and any Future Loan plus
accrued interest on each such loan as of the Change in Control Date shall be
forgiven.

 

(d) That with respect to any amounts forgiven on an anniversary date pursuant to
subsection 3.3(b) above or as a result of a change in control pursuant to
subsection 3.3(c) above, as the case may be, a gross-up amount to satisfy
applicable federal, state and local income taxes on such debt forgiveness income
to the Executive shall be included.

 

4. Change in Control Benefits to Executive.

 

4.1. Change in Control. If the Change in Control Date occurs during the Term,
then:

 

(a) immediately prior to the Change in Control, each outstanding option to
purchase shares of common stock of the Company held by the executive shall
become immediately exercisable in full;

 

(b) immediately prior to the Change in Control, each outstanding restricted
stock award held by the Executive shall be deemed to be fully vested and no
longer subject to a right of repurchase by the Company; and

 

(c) the Company shall pay to the Executive in a lump sum in cash the Change in
Control Amount. The Change in Control Amount shall be determined as follows:

 

(i) if the Per Share Consideration (as defined below) is $2.00 or less, then the
Change in Control Amount shall equal $0;

 

(ii) if the Per Share Consideration is more than $2.00 and equal to or less than
$3.00, then the Change in Control Amount shall equal (x) 0.00667 multiplied by
(y)(1) the Consideration (as defined below) minus (2)(A) the Outstanding Share
Amount multiplied by (B) $2.00; and

 

(iii) if the Per Share Consideration is more than $3.00, then the Change in
Control Amount shall equal (x) the Change in Control Amount determined pursuant
to the preceding clause (ii),

 

6



--------------------------------------------------------------------------------

assuming solely for this purpose that the Per Share Consideration is $3.00, plus
(y) (1) 0.01 multiplied by (2)(A) the Consideration minus (B)(I) the Outstanding
Share Amount multiplied by (II) $3.00.

 

All such per share amounts in the preceding clauses (i) through (iii) shall be
subject to proportionate adjustment for any stock split, reverse stock split or
similar change in the Company’s common stock occurring after the date hereof,
but such per share amounts shall not be subject to adjustment for any other
stock issuance (including without limitation the issuance of shares upon the
exercise of any option or warrant, the issuance of restricted stock or the
issuance of shares in a public offering or private placement).

 

For purposes hereof, “Consideration” means the aggregate amount of cash plus the
aggregate value (as determined in good faith by the Board of Directors of the
Company) of the shares or other consideration actually paid or distributed upon
or following a Change in Control to holders of shares of, or options or warrants
for, the Company’s common stock in respect of such shares, options or warrants.
“Consideration” shall include, without limitation, (A) cash and securities paid
or distributed to the Company’s stockholders by a company acquiring all of the
Company’s shares by merger or tender offer and (B) cash and securities paid or
distributed by the Company to its stockholders as a result of a Company asset
sale or liquidation. Consideration paid or distributed in respect of an option
or warrant shall be valued net of the exercise price thereof.

 

The “Per Share Consideration” shall equal (x) the Consideration divided by (y)
the number of shares of common stock of the Company outstanding immediately
prior to the Change in Control (which shall be deemed to consist of any shares
actually outstanding, any shares issued upon the exercise of options or warrants
immediately prior to such Change in Control and any shares issuable upon the
exercise of options or warrants that are not exercised prior to the Change in
Control but with respect to which a portion of the Consideration is paid) (the
“Outstanding Share Amount”). For the avoidance of doubt, shares underlying
options and warrants with respect to which no Consideration is paid or
distributed (as a result of such options or warrants being unvested or
out-of-the-money, or for any other reason) shall not be included as outstanding
shares for this purpose.

 

Any Change in Control Amount payable hereunder shall be paid within 30 days
following the payment of the Consideration to stockholders upon which such
Change in Control Amount is based. Without limiting the generality of the
foregoing, if any Consideration is placed in escrow, contingent, subject to an
earn-out or similar arrangement, paid or distributed over time, or paid or
distributed in more than one liquidating distribution to stockholders
(“Contingent Consideration”), the Company shall be required to pay any Change in
Control Amount with respect to such Contingent Consideration only to the extent
that such Contingent Consideration is actually paid or distributed to
stockholders, and the computation of “Consideration” and “Change in Control
Amount” shall be based on the Contingent Consideration actually paid or
distributed to stockholders and shall not include any Contingent Consideration
not so paid or distributed.

 

For the avoidance of doubt, it is understood that any payment pursuant to
Section 4.1(c) shall be in addition to, and not in lieu of, any other payment to
which the Executive may be entitled pursuant to Section 4 hereof.

 

4.2. Change in Control or Potential Change in Control and Termination of
Employment. Upon the earlier to occur of the following events, the Executive
shall be entitled to the benefits set forth in Sections 4.2(a), 4.2(b) or 4.2(c)
below to the extent provided therein: (x) the Change in Control Date occurs
during the Term and the Executive’s employment with the Company terminates
within 12 months following the Change in Control Date, or (y) a Potential Change
in Control Period occurs during the Term and the Executive’s employment with the
Company terminates during the Potential Change in Control Period.

 

(a) Termination Without Cause or for Good Reason. If the Executive’s employment
with the Company is terminated by the Company (other than for Cause, Disability
or Death) or by the Executive for Good Reason, in each such case either (x)
within 12 months following the Change in Control Date or (y) during a Potential
Change in Control Period, then the Executive shall be entitled to the following
benefits:

 

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

7



--------------------------------------------------------------------------------

(1) the sum of (A) the Executive’s earned but unpaid base salary through the
Date of Termination, (B) the product of (x) the Executive’s bonus under the
Company’s Executive Bonus Plan for the calendar year in which (I) the Change in
Control Date occurred (in the event of the applicability of Section 4.2(x)),
(II) the Potential Change in Control Period commenced (in the event of the
applicability of Section 4.2(y)) or (III) the Date of Termination occurred (in
each case, assuming for this purpose that all targets requisite to qualifying
the Executive for 100% of On Target Earnings were met and/or satisfied in full,
whether or not such targets were actually met and/or satisfied), whichever such
bonus is greater, and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 and (C) the amount of any compensation previously
earned and deferred by the Executive, in each case to the extent not previously
paid (the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”); and

 

(2) the amount equal to the sum of (A) the Executive’s annual base salary for
the calendar year in which (I) the Change in Control Date occurred (in the event
of the applicability of Section 4.2(x)), (II) the Potential Change in Control
Period commenced (in the event of the applicability of Section 4.2(y)) or (III)
the Date of Termination occurred, whichever annual base salary is greater, and
(B) the Executive’s bonus under the Company’s Executive Bonus Plan for the
calendar year in which (I) the Change in Control Date occurred (in the event of
the applicability of Section 4.2(x)), (II) the Potential Change in Control
Period commenced (in the event of the applicability of Section 4.2(y)) or (III)
the Date of Termination occurred (in each case, assuming for this purpose that
all targets requisite to qualifying the Executive for 100% of On Target Earnings
were met and/or satisfied in full, whether or not such targets were actually met
and/or satisfied), whichever such bonus is greater;

 

(ii) (a) each outstanding option to purchase shares of Common Stock of the
Company held by the Executive shall become immediately exercisable in full and
(b) each outstanding restricted stock award granted to the Executive subsequent
to the Change in Control Date or commencement of the Potential Change in Control
Period shall be deemed fully vested and no longer subject to a right of
repurchase by the Company;

 

(iii) for 12 months after the Date of Termination, the Company shall continue to
provide benefits to the Executive and the Executive’s family at least equal to
those which would have been provided to them if the Executive’s employment had
not been terminated, in accordance with the applicable Benefit Plans in effect
(I) on the Measurement Date (in the event of the applicability of Section
4.2(x)) or (II) upon the commencement of the Potential Change in Control Period
(in the event of the applicability of Section 4.2(y)); provided, however, that
if the Executive becomes reemployed with another employer and is eligible to
receive a particular type of benefits (e.g., health insurance benefits) from
such employer on terms at least as favorable to the Executive and his family as
those being provided by the Company, then the Company shall no longer be
required to provide those particular benefits to the Executive and his family;

 

(iv) to the extent not previously paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive following the Executive’s
termination of employment under any plan, program, policy, practice, contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”); and

 

(v) for purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree benefits to which the Executive is
entitled, the Executive shall be considered to have remained employed by the
Company until 12 months after the Date of Termination.

 

(b) Resignation without Good Reason; Termination for Death or Disability. If the
Executive voluntarily terminates his employment with the Company within 12
months following the Change in Control Date, excluding a termination for Good
Reason, or if the Executive’s employment with the Company is terminated by
reason of the Executive’s death or Disability within 12 months following the
Change in Control Date, then the Company shall (i) pay the Executive (or his
estate, if applicable), in a lump sum in cash within 30 days after the Date of
Termination, the Accrued Obligations and (ii) timely pay or provide to the
Executive the Other Benefits.

 

8



--------------------------------------------------------------------------------

(c) Termination for Cause. If the Company terminates the Executive’s employment
with the Company for Cause within 12 months following the Change in Control
Date, then the Company shall (i) pay the Executive, in a lump sum in cash within
30 days after the Date of Termination, the sum of (A) the Executive’s annual
base salary through the Date of Termination and (B) the amount of any
compensation previously deferred by the Executive, in each case to the extent
earned but not previously paid, and (ii) timely pay or provide to the Executive
the Other Benefits.

 

4.3. Taxes.

 

(a) Notwithstanding any other provision of this Agreement, except as set forth
in Section 4.3(b) hereof, in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) for the Executive. For purposes of this Section 4.3, the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Payments” and the aggregate amount (determined in accordance with Proposed
Treasury Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”

 

(b) Notwithstanding the provisions of Section 4.3(a) hereof, no such reduction
in Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) 110% of the aggregate
present value (determined in accordance with Proposed Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Executive if the
Eliminated Payments (determined without regard to this sentence) were paid to
him (including, state and federal income taxes on the Eliminated Payments, the
excise tax imposed by Section 4999 of the Code payable with respect to all of
the Contingent Compensation Payments in excess of the Executive’s “base amount”
(as defined in Section 280G(b)(3) of the Code, and any payroll taxes). The
override of such reduction in Contingent Compensation Payments pursuant to this
Section 4.3(b) shall be referred to as a “Section 4.3(b) Override.” For purpose
of this Section 4.3(b), the amount of any federal or state income taxes shall be
computed by using the maximum combined federal and state income tax rate
provided by law.

 

(c) For purposes of this Section 4.3 the following terms shall have the
following respective meanings:

 

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

 

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made (or made available to) a “disqualified
individual” (as defined in Section 280G(c) of the Code) and that is “contingent”
(within the meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in
Ownership or Control of the Company.

 

(d) Any payments or benefits otherwise due to the Executive following a Change
in Ownership or Control that could reasonably be characterized (as determined by
the Company) as Contingent Compensation Payments shall not be made until the
dates provided for in this Section 4.3(d). Within 30 days after each date on
which the Executive first becomes entitled to receive (whether or not then due)
a Contingent Compensation Payment relating to such Change in Ownership or
Control, the Company shall provide notice to the Executive setting forth the
Company’s determination (with reasonable detail regarding the basis for its
determination) of: (i) the Contingent Compensation Payments, (ii) the Eliminated
Amount and (iii) whether the Section 4.3(b) Override is applicable. Within 30
days after delivery of such notice to the Executive, the Executive shall deliver
a response to the Company (the “Executive Response”) stating either (A) that he
agrees with the Company’s determination pursuant to the preceding sentence, in
which case he shall indicate, if applicable, which Contingent Compensation
Payments, or portions thereof (the aggregate amount of which, determined in
accordance with Proposed Treasury Regulation Section 1.280G-1, Q/A-30 or any
successor provision, shall be equal to the

 

9



--------------------------------------------------------------------------------

Eliminated Amount), shall be treated as Eliminated Payments or (B) that he
disagrees with such determination, in which case he shall set forth (i) which
payments or benefits should not be characterized as Contingent Compensation
Payments, (ii) the Eliminated Amount, (iii) whether the Section 4.3(b) Override
is applicable, and, (iv) which (if any) Contingent Compensation Payments, or
portions thereof (the aggregate amount of which, determined in accordance with
Proposed Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision, shall be equal to the Eliminated Amount, if any), shall be treated as
Eliminated Payments. In the event that the Executive fails to deliver an
Executive Response on or before the required date, the Company’s initial
determination shall be final and the Contingent Compensation Payments that shall
be treated as Eliminated Payments shall be determined by the Company in its
absolute discretion. If the Executive states in the Executive Response that he
agrees with the Company’s determination, the Company shall make the Contingent
Compensation Payments to the Executive within three business days following
delivery to the Company of the Executive Response (except for any such
Contingent Compensation Payments which are not due to be made until after such
date, which such Contingent Compensation Payments shall be made on the date on
which they are due). If the Executive states in the Executive Response that he
disagrees with the Company’s determination, then, for a period of 60 days
following delivery of the Executive Response, the Executive and the Company
shall use good faith efforts to resolve such dispute. If such dispute is not
resolved within such 60-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Executive Response,
make to the Executive those Contingent Compensation Payments as to which there
is no dispute between the Company and the Executive regarding whether they
should be made (except for any such Contingent Compensation Payments which are
not due to be made until after such date, which such Contingent Compensation
Payments shall be made on the date on which they are due). The balance of the
Contingent Compensation Payments shall be made within three business days
following the resolution of such dispute. Subject to the limitations contained
in Sections 4.3(a) and (b) hereof, the amount of any payments to be made to the
Executive following the resolution of such dispute shall be increased by
interest thereon computed at the prime rate announced from time to time by
Citibank, N.A., compounded monthly from the date that such payments originally
were due.

 

(e) The provisions of this Section 4.3 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

 

4.4. Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Section 4.2(a)(iii)
hereof, the amount of any payment or benefits provided for in this Section 4
shall not be reduced by any compensation earned by the Executive as a result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company or otherwise.

 

5. Disputes.

 

5.1. Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
(or the Compensation Committee thereof) and shall be in writing. Any denial by
the Board (or the Compensation Committee thereof) of a claim for benefits under
this Agreement shall be delivered to the Executive in writing and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board (or the Compensation Committee thereof) shall
afford a reasonable opportunity to the Executive for a review of the decision
denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

 

5.2. Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest (with respect
to which the Executive is ultimately the prevailing party) by the Company, the
Executive or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive regarding the amount of
any

 

10



--------------------------------------------------------------------------------

payment or benefits pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.

 

6. Successors.

 

6.1. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Executive elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.

 

6.2. Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his family hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.

 

7. Notice. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company at Senior Vice
President, Human Resources, ePresence, Inc., 120 Flanders Road, P.O. Box 5013,
Westboro, Massachusetts 01581-5013, and to the Executive at 30 Partridge Lane,
Boxford, Massachusetts 01921 (or to such other address as either the Company or
the Executive may have furnished to the other in writing in accordance
herewith). Any such notice, instruction or communication shall be deemed to have
been delivered five business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service. Either Party may give
any notice, instruction or other communication hereunder using any other means,
but no such notice, instruction or other communication shall be deemed to have
been duly delivered unless and until it actually is received by the Party for
whom it is intended.

 

8. Miscellaneous.

 

8.1. Employment by Subsidiary. For purposes of this Agreement, the Executive’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Executive continuing to be employed by a majority-owned subsidiary
of the Company.

 

8.2. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

8.3. Injunctive Relief. The Company and the Executive agree that any breach of
this Agreement by the Company is likely to cause the Executive substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Executive shall have the
right to specific performance and injunctive relief.

 

8.4. Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.

 

11



--------------------------------------------------------------------------------

8.5. Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

 

8.6. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

 

8.7. Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

 

8.8. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any Party, including, without limitation, the Prior
Agreement; and any prior agreement of the Parties in respect of the subject
matter contained herein, including, without limitation, the Prior Agreement, is
hereby terminated and canceled.

 

8.9. Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

 

8.10. Executive’s Acknowledgements. The Executive acknowledges that he: (a) has
read this Agreement; (b) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Executive’s own choice
or has voluntarily declined to seek such counsel; (c) understands the terms and
consequences of this Agreement; and (d) understands that the law firm of Hale
and Dorr LLP is acting as counsel to the Company in connection with the
transactions contemplated by this Agreement, and is not acting as counsel for
the Executive.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first set forth above.

 

COMPANY:

 

ePRESENCE, INC.

By:

 

/s/ William P. Ferry

--------------------------------------------------------------------------------

   

Title: Chairman & Chief Executive Officer

EXECUTIVE:

/s/ Scott G. Silk

--------------------------------------------------------------------------------

(signature)

Print Name: Scott G. Silk

 

13